PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/960,699
Filing Date: 17 December 2015
Appellant(s): Daykin et al.



__________________
Kofi Schulterbrandt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/04/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
NONE

(2) Response to Argument
Regarding Appellant’s arguments beginning on page 6 of the Appeal Brief, Appellant argues: 
B. Shimizu in view of Sherer – page 7 
A reasonable interpretation of the claim in light of the specification’s motion imparters being coupled to the cage member “via a radially adjustable mount”. Requires more than a mere capability of certain portions of the roller to move radially relative to the cage member as in Shimizu (page 8, paragraph 1).  Further Appellant is arguing limitations that are not being claimed, such as the radial adjustment is intended to accommodate different sized pipes. 
In response to the arguments “a reasonable interpretation of the claim in light of the specification”, examiner respectfully disagrees as it would be improper to import a limitation from the specification into the claims. Appellant is advised to keep in mind that the purpose of the specification is to teach and enable those of ordinary skill in the art to make and use the invention and to provide a best mode for doing so. Therefore, since these limitations have not been claimed, the examiner continues to assert that Shimizu in view of Sherer read on the claimed limitations. 
In response to Shimizu failing to teach “motion imparters being coupled to the cage member “via a radially adjustable mount”, a detailed discussion is provided in the July 6, 2020, Final Rejection which has been reiterated above and further expounded upon in that  Shimizu teaches motion imparters, 62a which are mounted on a radially adjustable mount, 62b. Shimizu in paragraph [0053] describes the 
Appellant, in the arguments presented clearly states (page 8, paragraph 2) that Shimizu teaches the flex member, 62b to compress relative to 62a to allow nozzle, 38 to get closer and farther away from the pipe, P outer surface.  In doing so, Appellant acknowledges and acquiesces, that Shimizu teaches a flexible member that radially adjusts to accommodate a pipe as it moves in a longitudinal direction.
In response to the arguments of limitations that have not been claimed, Appellant acknowledges this in Page 8, paragraph 1 in bold and underlined that “Applicant in not arguing that all of this language is in the claim”; therefore if the limitations are not in the claim, Examiner cannot address said limitations. Therefore, since these limitations have not been claimed, the examiner continues to assert that Shimizu in view of Sherer read on the claimed limitations.

Regarding Appellant’s arguments beginning on page 6 of the Appeal Brief, Appellant argues: 
C. Shimizu in view of Sherer and Carlson – page 9 
Shimizu fails to teach a motion imparter coupled to the cage member “via a radially adjustable mount” and Calson fails to remedy the deficiency in Shimizu.
In response to Appellant’s arguments that Shimizu fails to teach “motion imparters being coupled to the cage member “via a radially adjustable mount”, a detailed discussion is provided in the July 6, 2020 Final Rejection which has been reiterated above and further expounded upon in that Shimizu teaches motion imparters, 62a which are mounted on a radially adjustable mount, 62b. Shimizu in paragraph 
Appellant, in the arguments presented clearly states (page 8, paragraph 2) that Shimizu teaches the flex member, 62b to compress relative to 62a to allow nozzle, 38 to get closer and farther away from the pipe, P outer surface.  In doing so, Appellant acknowledges, and acquiesces, that Shimizu teaches a flexible member that radially adjusts to accommodate a pipe as it moves in a longitudinal direction.

Regarding Appellant’s arguments beginning on page 6 of the Appeal Brief, Appellant argues: 
D. Shimizu in view of Sherer and Skinner – page 10 
Shimizu fails to teach a motion imparter coupled to the cage member “via a radially adjustable mount” and Skinner fails to remedy the deficiency in Shimizu.
In response to Appellant’s arguments that Shimizu fails to teach “motion imparters being coupled to the cage member “via a radially adjustable mount”, a detailed discussion is provided in the July 6, 2020 Final Rejection which has been reiterated above and further expounded upon in that Shimizu teaches motion imparters, 62a which are mounted on a radially adjustable mount, 62b. Shimizu in paragraph [0053] describes the movement of the pipe, motion imparters, 62a and radially adjustable mount, 62b where it states “A spherical body 62a of each of the spherical rolling seats 62 is caused to abut on the outer surface of the pipe P via an elastic member 62b, and the blast head 61 is supported movably in the longitudinal direction and the circumferential direction of the pipe P”.  From the description provided in Shimizu, it is clear the radially adjustable mount (elastic member, 62b) of Shimizu, is adjustable in both 
Appellant, in the arguments presented clearly states (page 8, paragraph 2) that Shimizu teaches the flex member, 62b to compress relative to 62a to allow nozzle, 38 to get closer and farther away from the pipe, P outer surface.  In doing so, Appellant acknowledges, and acquiesces, that Shimizu teaches a flexible member that radially adjusts to accommodate a pipe as it moves in a longitudinal direction.

Regarding Appellant’s arguments beginning on page 6 of the Appeal Brief, Appellant argues:
 E. Shimizu in view of Sherer and Lawler – page 11 
Shimizu fails to teach a motion imparter coupled to the cage member “via a radially adjustable mount” and Skinner fails to remedy the deficiency in Shimizu.
In response to Appellant’s arguments that Shimizu fails to teach “motion imparters being coupled to the cage member “via a radially adjustable mount”, a detailed discussion is provided in the July 6, 2020 Final Rejection which has been reiterated above and further expounded upon in that Shimizu teaches motion imparters, 62a which are mounted on a radially adjustable mount, 62b. Shimizu in paragraph [0053] describes the movement of the pipe, motion imparters, 62a and radially adjustable mount, 62b where it states “A spherical body 62a of each of the spherical rolling seats 62 is caused to abut on the outer surface of the pipe P via an elastic member 62b, and the blast head 61 is supported movably in the longitudinal direction and the circumferential direction of the pipe P”.  From the description provided in Shimizu, it is clear the radially adjustable mount (elastic member, 62b) of Shimizu, is adjustable in both the longitudinal and circumferential direction. Further, regarding “a radially adjustable mount”, the broadest reasonable interpretation does not mean the broadest possible interpretation.  Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification) and must be consistent with the use of the claim term in the specification.


Respectfully submitted,
/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
                                                                                                                                                                                                   Conferees:

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                                        
/OREN I GINSBERG/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.